 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDNe Di Construction Co., Inc.andEastern DistrictCouncil of Carpenters,United Brotherhood ofCarpenters&Joiners of America,AFL-CIO.Case 5-CA-1568025 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 22 February 1984 Administrative Law JudgeLowell Goerlichissuedthe attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a cross-exception, asupporting brief, and a brief in opposition to theRespondent's exceptions. The Charging Party fileda brief in opposition to the Respondent's excep-tions,and the Respondent filed a brief in oppositionto the General Counsel's cross-exception.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, as modified below, and to adopt therecommended Order.I1.We agree with the judge for the reasonsbelow that the Respondent violated Section8(a)(5)and(1)by implementing certain unilateralchanges.2The facts are set forth fully in the judge's deci-sion.Briefly, the judge found that the Union andthe Respondent were parties to an Acceptance ofAgreement by which the Respondent was bound tothemaster contract between the Union and theVirginia Association of Contractors. The Accept-ance of Agreement was to remain in effect unlesseither party gave written notice of a desire to ter-minate120-150 days prior to the scheduled expira-tion date of the master contract. The Respondentcontends, contrary to the judge's finding, that itsletter of 17 January 1983 constituted a notice ofterminationwithin the meaning of the Acceptanceof Agreement. Although it admits that the letterwas untimely, the Respondent further contendsiThe judge cited FW WoolworthCo, 90 NLRB 289 (1950), in con-nection with the computation of any backpay due the employees as aresult of the Respondent's failure to comply with the terms of its collec-tive-bargaining agreement with the Union The correct citation isOgleProtection Service,183 NLRB 682 (1970)In addition, in par 2(a) of the Order the judge incorrectly stated thatthe date of the Acceptance of Agreement is "May 30, 1983 " The correctdateis "May 30, 1980 "2We also do not disturb the judge's finding that the Respondent vio-lated Sec 8(a)(5) and (1) by bypassing the Union and dealing directlywith an employeethat the Union, by its conduct, waived its right totimely notice.We agree with the judge that the 17 Januaryletterwas not a notice of termination. However,even if we assume, arguendo, that it was a noticeof termination,we find that the Union did notwaive its right to timely notice. Thus, the 17 Janu-ary letter cited an "economic plight" and statedthat the Respondent was "tendering notice ofunion cancellation." The letter also stated that theRespondent had "enjoyed our long association"and that it "did not make this change without con-siderable thought."The Union's representative,Hollis, immediately sought an explanation of theletter, and two management officials told him thatthe Respondent intended to "go nonunion." Hollisvowed to "fight" and do everything in his powerto prevent the Respondent from eliminating theUnion. Subsequently, the Union claimed majoritystatus, requested bargaining, and sought an electionto ensure its status as the employees' collective-bar-gaining representative. It also demanded compli-ance with the contract after the Respondent an-nounced an intention to change wage rates andcease health and welfare contributions. The Unionfurther asserted that the Respondent had with-drawn recognition and had not simply given noticeof an intention to terminate the contract.We fail to perceive how the Union's conduct canbe deemed inconsistent with an intention to insiston adherence to the notice provisions of the Ac-ceptance of Agreement.We find this case to beclearlydistinguishable fromHassettMaintenanceCorp.,260 NLRB 1211 fn. 3 (1982), in which theBoard found that the employer had waived a simi-lar notice requirement. Unlike the employer inHas-sett,theUnion here did not ignore the untimelynotice.Rather, it sought an immediate explanationand then consistently and forcefully resisted what itconsidered to be an attempt to withdraw recogni-tion. It also resisted the Respondent's announce-ment of unilateral changes by demanding immedi-ate compliance with the contract.We thereforecannot say here, as the Board did inHassett,thatboth parties acted as though the notice was effec-tive and as though the contract had not been re-newed.In view of the above, the Acceptance of Agree-ment remained in effect at all relevant times, re-gardless of whether the 17 January letter is foundto be a notice of termination or a statement ofwithdrawal of recognition. The Respondent wastherefore bound to the original master contract, aswell as to the new master contract which becameeffective on 15 August 1983.279 NLRB No. 71 NE DI CONSTRUCTION COIn addition,we find that the original master con-tract remained in effect after its scheduled expira-tion dateof 30 April1983 until it was replaced on15August 1983. The contract provided that itwould automatically renew itself unless either theUnion or the Virginia Association of Contractorsgave written notice of a desire to terminate at least60 days prior to the expiration date. The Respond-ent did not present any evidence,and the recordotherwise does not establish, that either the Unionor the Virginia Association of Contractors gave therequired written notice. The Respondent, throughtheAcceptance of Agreement,was thereforebound to the master contract at all relevant times,and consequently its unilateral changes constitutedunlawful midterm modifications of an existing con-tract. 32.Theamended complaint alleges that the Re-spondent unlawfully refused to furnish certain in-formation requested by the Union. The judge con-cluded that the issue is moot,and the GeneralCounsel has excepted to the judge's failure to orderthe production of the information.The record discloses that on 25 August 1983 theUnion requested that the Respondent furnish itwith a list of unit employees and a statement oftheir rates of pay and fringe benefits. The Unionreiterated its request on 7 September, and on 9September the Respondent informed the Union thatitwas compiling the information. On 13 Septemberthe Respondent forwarded the information, but theUnion responded on 19 October that the list wasmissing the name of at least one employee. TheUnion also stated that "other things" might havebeen omitted, but it did not specify to what it wasreferring. It also requested access to the Respond-ent's records in order to verify the information. On31October the Respondent replied that it had re-viewed its records again, but had been unable todetermine which individual had been omitted. TheRespondent requested the missing employee's nameso that it could recheck its records, and it offeredto rectify any mistakes and to make "every effort"to supply the information. However, the Respond-ent declined to provide the Union with access toitsrecords.The record does not disclose any re-sponse by the Union or any further communicationbetween the parties.We cannot discern an unlawful refusal by theRespondent to furnish the requested information.3 In viewof all our findingsabove,we disavow the judge's statementat fn 5 of hisdecision that the Respondent"lawfully terminated" the Ac-ceptanceof AgreementBecause the original master contract did notexpire on30 April 1983,we also find it unnecessary to consider his dis-cussion in the same footnote of an employer's obligation to continue tomake pension and welfare fund payments in accordance with the terms ofan expired agreement497To the contrary,the record establishes that the Re-spondent promptly attempted to comply with therequest by forwarding the information which it hadcompiled.When the Union alleged that some infor-mation might be missing,the Respondent quicklyreviewed its records and offered to do so again inorder to rectifyany mistakes.The recorddoes notcontain any further response from the Union. Inthese circumstances we find that the Respondentdid not violate Section 8(a)(5) and(1) by its con-duct in connection with the Union's request for in-formation.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Ne Di Con-structionCo., Inc., Henrico County, Virginia, itsofficers,agents,successors,and assigns,shall takethe action set forth in the Order.JacquelineW. Mintz, Esq.,for the General Counsel.Alexander Wellford, Esq.,of Richmond, Virginia, for theRespondent.Kathy L. Krieger, Esq.,ofWashington,D.C., for theCharging Party.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Theoriginal charge filed on August 19, 1983, by Eastern Dis-trictCouncil of Carpenters, United Brotherhood of Car-penters& Joiners of America, AFL-CIO, CLC (theUnion or Carpenters)was served on Ne Di ConstructionCo., Inc.(the Respondent) by certified mail on the samedate.The first amended charge, filed by the Union onSeptember 14, 1983,was served on the Respondent bycertifiedmail on August 15, 1983.A complaint andnotice of hearing issued on September 16, 1983. Anamended complaint and notice of hearing was issued onNovember 29, 1983.Among other things, it was allegedin the amended complaint that the Respondent failed tocomply with a collective-bargaining agreement in viola-tion of Section 8(a)(1) and(5) of the National Labor Re-lations Act. The Respondent filed a timely answer deny-ing that it had engaged in the unfair labor practices al-leged.The matter came on for hearing on December 6, 1983,atRichmond,Virginia.Each party was afforded a fullopportunity to be heard,to call,examine, and cross-ex-amine witnesses,to argue orally on the record,to submitproposed findings of fact and conclusions, and to filebriefs.All briefs have been carefully considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor I make the fol-lowing 498DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFORI.THEBUSINESSOF THE RESPONDENTAt all timesmaterial, the Respondent, a Virginia cor-poration,with an office and placeof business in HenricoCounty, Virginia (Respondent'sfacility),has been en-gaged as a general contractor in the building and con-structionindustry,constructing commercial and industri-al facilities.During the12-month period ending April 30, 1983, arepresentative period, the Respondent, in the course andconduct ofitsbusinessoperations described above, pur-chased and received at its construction jobsites in Virgin-iaproducts, goods,and materialsvalued in excess of$50,000 directly from points outside the State of Virgin-ia.Respondent is now, and has been at all times material,an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDThe Union is now, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. ThePertinent FactsThe Respondent admitted that the following unit con-stitutes a unit appropriate for the purpose of collectivebargainingwithin the meaning of Section 9(b) of theAct:Allworking foremen, journeymen carpenters andapprentices employed by Respondent in Northamp-ton,Accomac, Northumberland, Lancaster, Math-ews, Gloucester, Newport News,Hampton,Virgin-iaBeach,Norfolk,Chesapeake,Suffolk,Ports-mouth, Isle of Wight, Southampton, Sussex, Surry,York, James City, Charles City, Prince George,Dinwiddie,Greensville,Brunswick,Mecklenburg,Lunenburg,PrinceEdward,Nottoway,Amelia,Cumberland, Powhatan, Chesterfield,Goochland,Hanover, Henrico, New Kent, King William, Kingand Queen, Middlesex, Essex, Richmond, Louisa,Fluvanna, Buckingham, Nelson, Albermarle, [sic]Greene, Madison, Rockingham, Augusta, Highland,Bath and that portion of Caroline, Westmorelandand Orange Counties not now controlled by theWashington District Council in the State of Virgin-ia, excluding all clerical employees, professional em-ployees, all other employees, guards and supervisorsas defined in the Act.In respect to such unit the Respondent and the Car-penters entered into an "Acceptance of Agreement"dated May 30, 1980. By signing such agreement the Re-spondent "approve[d] the collective-bargaining agree-ment now in effect between the Eastern District Councilof Carpenters, covering carpenters, and the Virginia As-sociation of Contractors, Inc., and accept[ed] the same inits entirety, and [became] one of the parties thereto." Inthe agreement the Respondentagreed, "The employerhereby agrees to be bound by any subsequentrenewals,modification,replacements,amendmentsand addenda tothe agreementbetween the forementioned parties [East-ern District Council of Carpenters and Virginia Associa-tion of Contractors]unless anduntil noticeisgiven inkeeping withthe followingparagraph.The Employeragrees that notificationby the Union to the Associationof its desireto modifyor terminate any agreement shallbe considered notice tothe undersigned."The paragraph referred to above provided: "The Ac-ceptance of Agreement shall continue in effect until ter-minated by registered letter to both the Union and theVirginia Association of Contractors at least 120 days butnot more than 150 days prior to the termination of anyexisting agreementbetween the parties."The agreement between the Eastern District Councilof Carpenters and the Virginia Association of Contrac-tors, Inc. provided, among other things, that the agree-ment wouldremain infull force and effect from May 30,1980, until midnightApril 30, 1983. Additionally, it wasprovided that "These conditions of employment shallcontinue in force from year to year after April 30, 1983,unless either party,at leastsixty (60) days prior to thator any subsequent anniversary date, notifies the otherparty in writing of its desire to terminatethis agree-ment."On August 12, 1983, the Eastern District Council ofCarpenters and the Virginia Association of Contractors,Inc. reachedagreementon a new collective-bargainingagreementeffective from August 15, 1983, to April 30,1986.On the date the acceptance of agreement, whichhad not been terminated in accordance with its terms,was still infull force and effect and the August 15, 1983agreementbetween the Eastern District Council of Car-penters and the Virginia Association of Contractors, Inc.,pursuant to the terms of the acceptance of agreementbecame binding on the Respondent, unless as claimed bythe Respondent, the Respondent was excused from theoperation of its terms.Phoenix Air Conditioning,231NLRB 341 (1977);Ted Hicks & Associates,232 NLRB712 (1977).On January 17, 1983, C. A. Knepp, executive vicepresident of the Respondent, addressed a letter to theCarpenters Union as follows:This is to formally advise you that Ne Di Construc-tionCompany, Inc. of Route 2, Box 103A, Rich-mond VA 23229, is tendering notice of union can-cellation.We have enjoyed our long association anddid not make this change without considerablethought. However, we do not forsee any permanentsolution on the horizon to the economic plight weare all faced with. We were left with no alternativebut to re-evaluate our position and take alternatesteps to insure our continued participation in themarketplace.We would, however, be most interested in discuss-ing an openjob contractwith the Carpenters NE DI CONSTRUCTION CO.Union.Please advise when it would be possible todiscuss this in more detail.Within 30 minutes after receiving this letter C. FrankHollis,business representative of the Union,phonedKnepp and asked him what he meant by the letter. Ac-cording to Hollis, Knepp said that "they had decided tostay competitive in the marketplace,and that the onlyway they were going to do this was to go nonunion, thatthe financial situation was such that they couldn't com-pete " In response Hollis said that the Resondent hadnever asked for a"project agreement or any concessionson a special job."' The conversation ended with Hollisadvising Knepp that he would do everything within hispower to keep the Respondent from going nonunion.That evening Ned S.Creasey,the Respondent's presi-dent,phoned Hollis. Creasey reiterated Knepp's state-ment that the Respondent was going nonunion.He saidthat the Respondent was being denied loans from thebank;that the Respondent had to rearrange its financesor it could not borrow money; and "that going non-union was the only way that they could see to lower theout put."Hollis' response,among other things,was thehe "was going to do everything[he] could to keep theCompany from going non-union."Thereafter Hollis talked to a "good number" of theRespondent'semployees.None of them wanted to gononunion.During this timeframe and prior to January 24, 1983,according to Knepp,he conversed with Hollis who was"upset about the January 17 memo"and "[H]e basicallywanted to know what we were going to do, and I ex-plained to him that based upon the previous conversa-tions I had had on the phone,our position hadn'tchanged that we had difficulty in being competitive inthe marketplace,we had trouble making the Union wel-fare and pension payments,and also living up to thewage scale that was imposed on us under the previousagreement.. .I said we were going to abide by theletter of January 17, and terminate and he said he wouldfight me."Apparently the Union commenced its fight by direct-ing a letter dated January 24,1983, to the Respondentcaptioned"Re:Request for Recognition and CollectiveBargaining."(Because the Union's recognition had beenvoluntary,there had been no Board certification of theUnion as the collective-bargaining representative for theRespondent's employees.)Shortly thereafter on January27, 1983, and before the meeting suggested in the letterof January 31, 1983, the Union filed a petition for certifi-cation of representative, the purpose of which was toassure its bargaining status.2 The meeting suggested inthe January 24, 1983 letter never occurred.The Re-spondent questioned the Union's majority and prepared"to contest the election."The Respondent"didn't feel'Hollis explained that concessions were given to union contractorswho were bidding against nonunion contractors to give the union con-tractors"a better edge on bidding "2Under established Board principles,a union is entitled to the benefitof Board certification even though a contract is in existenceDuke PowerCo, 173 NLRB 240 (1968),General Dynamics Corp,148 NLRB 338 fn 2(1964)499... that they[theUnion]had a majority representa-tion."After a hearing,a Decision and Direction of Elec-tionwas issued on March 10,1983.After an election acertification of representative was issued to the Union onApril 19,1983, in a bargaining unit substantially the sameas the bargaining unit referred to in the acceptance ofagreement for which the Respondent had granted volun-tary recognition.During the foregoing period and until April 30, 1983,the Respondent continued to compy with the agreementbetween the Eastern District Council of Carpenters andthe Virginia Association of Contractors, Inc.On April 20, 1983, the Respondent addressed the fol-lowing letter to the Carpenters:We have not received from the Labor Board acertification of the results of the election on April 5,1983, and expect this is why we have not heardfrom you concerning negotiations on a contract toreplace the one which expires on April 30, 1983.It is our present intention to revise our wage,salary and overtime policies on May 1,1983, as setforth in the enclosed policy.We are prepared to ne-gotiatewith you on these matters and recognizethat any changes in the policy will be a subject ofnegotiation as to retroactive application if we havenot reached agreement by May 1,1983.Our revi-sions are based on our perception of the going ratesand practices in the area in which we do business.We also anticipate discontinuance of all contribu-tions to the multemployer Eastern District Carpen-tersUnion Pension and Welfare Funds upon the ex-piration of the existing contract, at the same timerecognized that you will probably want to makethis a subject of bargaining and that we may be per-suaded to reinstate pension contributionsOn May 2,1983, the Union replied as follows:Please be advised our records indicate that youare in violation of Article 27 and the Acceptance ofAgreement of the current collective bargainingagreement between the Virginia Association ofContractors and the Eastern District Council ofCarpenters.We respectfully request that you immediatelycomply with all the terms and conditions of theabove mentioned collective bargaining agreementimmediately so that we are not forced to take legalaction against your company.The Respondent responded to the Union's letter ofMay 2,1983, in part,as follows:If,indeed,our notice of withdrawal did notcomply specifically with the terms of the Accept-ance of Agreement that you have appended to yourMay 2,1983, letter,we view your former conductas having been wholly inconsistent with reliance byyou on that language,and in view of our demon-strated reliance on your conduct,we believe thatyou have waived the specific time limitations on 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawal and cannot now rely upon them. Cer-tainly you had ample notice of our intention towithdraw, and had you intended to rely on the spe-cific contractlanguage youcould haveadvised usof that on January 24, 1983, instead of requestingrecognition and collective bargaining.On June 6, 1983, the Union directed the followingletter to the Respondent:This is in response to your letter informing theUnion that the Company does not believe it is obli-gated to comply with the current collective bar-gaining agreement.Contrary to your suggestion, theUnion has never waived, and does not intend towaive, the time limitation for withdrawal specifiedinNe Di's Acceptance of Agreement.Your January 17, 1983 letter to the Union wasnot simply an attempt to give untimely notice toreopen the contract and negotiate a successor agree-ment.Rather, the Company was indicatingits inten-tion to terminate its established relationship with theUnion as exclusivebargainingrepresentative of theCompany's construction carpentry employees andto operatenonunion.The Company did proceed towithdraw recognition from the Union, by question-ing our representative status. Because the Unionhad never received NLRB certification, but hadonly been voluntarily recognized by the Ne Di, wethensought and obtained NLRB certification sothat there could be no question about our majoritystatus if we were compelled to litigate over Ne Di'swithdrawal of recognition and repudiation of thecontract.Our participation in a NLRB election to obtaincertificationwas completely consistent with the ex-istence of a current agreement binding Ne Di. Asyou must know there is a longstanding NLRBpolicy permitting uncertified but voluntarily recog-nized unionsto obtain an election and the benefitsof formal certification during the term of valid col-lective bargainingagreement.Itwas on this basisthat we proceeded with the NLRB.As you also know, under federal law a uniondoes not waive the terms of a current contract evenif itmeets with an employer and discusses mid-termmodifications. If the Union does not ultimately giveitsconsentto a modification, the existing contractremains ineffect and is fully enforceable as written.Since we have never even discussed modifying thecurrent agreement as applied to Ne Di, you have nobasis for asserting that we have released Ne Difrom its contractual obligations.We again request Ne Di's immediatecompliancewith all the terms and conditions of the collectivebargainingagreement so that further legal actioncan be avoided.The Respondent continued to insist that it was notbound by the contract between the Eastern DistrictCouncil of Carpenters and the Virginia Association ofContractors, Inc. and ignored its provisions. On August19, 1983, the Union filed chargesalleging that"Employ-er has violatedthe Act byunilaterally and without theconsentof the established bargaining representativemaking changes in contractually established terms andconditions of employment."In this regard the parties stipulatedthat theRespond-ent ceased making health and welfare contributions tothe union pension plan since April30, 1983,and has nothired an employee through the union hiring hall sinceApril 30, 1983.B. Conclusions and Reasons ThereforThe Respondent's argument is that "the facts of thiscase present a clear case of waiver" by the Union of therequirement that the termination of the acceptance ofagreementbe served "at least 120 days and not morethan 150 days prior to the termination date" of April 30,1983. The Respondent concedes that the Respondent didnot serve a notice of termination within the timeframeprovided in the acceptance of agreement.The prime consideration here is whether the Respond-ent'sletter of January 17, 1983, was actually a notice toterminate the acceptance of agreement If that were itsobjective, the intent, as expressed in the letter, was am-biguous, for the acceptance of agreement was not men-tioned in the letter either bynameor implication. It wasnot until after May 2, 1983, that the Respondent, in aletter in response to the Union's demand that the Re-spondent abide by the acceptance of agreement, referredto the January 17, 1983 letter as "our withdrawal fromthe contract between your Union and the Virginia Asso-ciation of Contractors, Inc." Moreover, when the Unionsought a clarificaton of the January 17, 1983 letter imme-diatelyafter its receipt (especially of the language,"union cancellation"), it was not told that the Respond-ent was trying toterminatethe acceptance of agreementbut that it was a notice to the Union that the Respondentwas goingnonunion.From such explanation the Unionmight well reason that the letter was a repudiation of theUnion as the bargaining representative of the Respond-ent'semployees and the Respondent's withdrawal ofunion recognition.Had the Respondent informed theUnion that the January 17 1983 letter was a belated at-tempt toterminatethe acceptance of agreement, nodoubt the Union would have demanded compliance withthe agreement as it did in its May 2, 1983 letter. Thus,the Union's response, i.e., the Union would do all in itspower to keep the Respondent from going nonunion,was reasonable under the interpretation of the letter asrelated to the Union by the Respondent. The Union'sfirst step in this direction was to repel the attack on itsbargaining statusby obtaining a Board certification. Itdid this by sending a reqeust to bargain and by filing apetition for election, a standard procedure for raising aquestion of representation. Moreover, the Respondent re-vealed further the intent of its letter to cancel the Unionby contesting the Union's majority status and forcing itto an election.It isapparent that it was not until afterthe union election that the Respondent actually decidedto inform the Union that its January 17, 1983 letter wasintended as a notice of the determination of the accept-ance of agreement In view of the Respondent's failure NE DICONSTRUCTION CO.to advise the Union until May 2,1983, that it consideredthe January 17, 1983 letter a belated notice of termina-tion of the acceptance of agreement,itwas reasonablefor the Union to assume that that was not its purpose.Hence the Union ought not to be faulted for failing toadvise the Respondent that it was not accepting theletter as a legal notice under the terms of the agreementof acceptance The Respondent's contention to the con-trary is not well taken.Nor was the Union's resort to theelection process an indication of waiver of the termina-tion notice requirement of the acceptance of agreement,as contendedby theRespondent,because the Unionacted in this regard to parry the Respondent's assault onitsbargaining status.3Thus,there cannot reasonably beread in this selection of procedure a waiver of the noticerequirements incorporated in the acceptance of agree-ment.Italso seems obvious that the Union could notwaive an alleged notice which was actually no notice,4or theRespondent in good faith could not rely on theUnion'sallegedwaiver of an alleged notice which wasno notice.Moreover,the Respondent's conduct, as re-vealed in the credited record,leads to the conclusionthat the Respondent deliberately chose a course of actionwhich would accomodate its objective of ousting theUnion from its operations(going nonunion).Its claimthat the January 17, 1983 letter was a notice of the termi-nation of the acceptance of agreement was a belated at-tempt to further that objective.I find that at all times material herein,the Respondentwas boundby theacceptance of agreement and therebybound by the agreement in effect between the EasternDistrict Council of Carpenters and the Virginia Associa-tion of Contractors,Inc. SeeNLRB v. Remodeling ByOltmanns,719 F.2d 1420 (8th Cir.1983);KCWFurnitureCo., 247 NLRB541 (1980).The Respondent's unilateral ceasing of health and wel-fare contributions,ceasing its obligation to use the Unionas a source of carpenters,and instituting new and lowerwage rates for all unit employees hired afterApril 30,1983, constitutemidterm modifications of an existingcontract in violation of Section 8(d) of the Act and a re-pudiation of the contract in violation of Section 8(a)(1)and (5) of theAct.MichiganDry Wall,232 NLRB 120,123 (1977), affd 616 F.2d 966(6th Cir.1980);DeluxePoster Co.,238 NLRB335 (1978), mem. granted 601 F.2d598 (7th Cir 1979).53Indeed, if Knepp is to be believed, the Respondent knew that theUnion was not waiving any of its rights under the Acceptance of Agree-ment for Knepp testified that when he said, "We aregoingto abide bythe letter of January 17 and terminate," Hollis "said he would fight me "The Respondent's alleged good-faith reliance on the Union'sallegedwaiver of the notice requirements of the acceptance of agreement doesnot jell with this testimony4The case StoneBoat Yard,264 NLRB 981 (1982), cited by the Re-spondent is inapposite It involves an entirely different set of facts fromthose revealed in this recordSThe Respondent's unilateral ceasing of health and welfare contribu-tions was in violation of Sec 8(a)(1) and (5) of the Act, even though theRespondent had lawfully terminated the acceptance of agreement Anemployer is legally required to make payments into a pension and welfarefund in accordance with an expired agreement absent abargaining im-passe or waiver by the unionAmerican Distributing Co vNLRB,715F 2d 446 (9th Cir 1983) In theinstant case there was neither an impassereached nor a waiver by the Union501In the amended complaint it is also alleged that theRespondent in late June 1983 bypassed the Union anddealt directly with its employees in the unit by offeringindividualwage increases outside the scope of the con-tractually establishedwage rates.This allegationwassupported by the uncontradicted testimony of JamesSharp.A finding is made accordingly.By bypassing the Union,the certified bargaining repre-sentative of a majority of the Respondent's employees inan appropriate unit,and dealing directly with its employ-ees in June 1983, the Respondent violated Section 8(a)(1)and (5) of the Act.Medo Photo Supply Corp.v.NLRB,321 U.S.678 (1944).6CONCLUSIONS OF LAW1.The Respondent,Ne Di Construction Co., Inc., isan employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following unit constitutes an appropriate unitfor the purposes of collective bargaining within themeaning of Section 8(b) of the Act:Allworking foremen,journeymen carpenters andapprentices employed by Respondent in Northamp-ton,Accomac,Northumberland,Lancaster,Math-ews, Gloucester, Newport News,Hampton,Virgin-iaBeach,Norfolk,Chesapeake,Suffolk,Ports-mouth,Isle of Wight,Southampton, Sussex,Surry,York,James City,CharlesCity,PrinceGeorge,Dinwiddie,Greensville,Brunswick,Mecklenburg,Lunenburg,PrinceEdward,Nottoway,Amelia,Cumberland,Powhatan,Chesterfield,Goochland,Hanover,Henrico, New Kent,King William, Kingand Queen,Middlesex,Essex,Richmond, Louisa,Fluvanna, Buckingham,Nelson,Albermarle [sic],Greene,Madison, Rockingham,Augusta,Highland,Bath and that portion of Caroline,Westmorelandand Orange Counties not now controlled by theWashington District Council in the State of Virgin-ia, excluding all clerical employees,professional em-ployees,all other employees,guards and supervisorsas defined in the Act.4. Since on or about May 30,1980, the Union has beenlawfully designated as the exclusive bargaining represent-ative by a majority of the employees of the Respondentin the above appropriate unit.5.On or about May 30,1980, the Respondent signedan acceptance of agreement in which it approved and ac-cepted the terms of a collective-bargaining agreement ineffect between the Eastern District Council of Carpen-ters and the Virginia Association of Contractors, Inc.,and agreed to be bound by any subsequent renewals,6The amended complaint also alleges that the Respondent unlawfullyrefused to furnish certain requested information to the Union No findingsare made inrespect theretoin that it appears that the matter is nowmoot 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodifications,replacements,amendments,and addendato the aforementioned agreement.6.At all times material herein the acceptance of agree-ment dated May 30,1980,was in full force and effect.7.TheRespondent'sunilateral changes in the termsand conditions of employment established by the accept-ance of agreement dated May 30, 1980, resulted in a mid-term modification of the agreement in violation of Sec-tion 8(d) of the Actand constitutes a violation of Section8(a)(5) and(-1)of the Act.8.By bypassing the Union and dealing directly with itsemployees,the Respondent violated Section 8(a)(1) and(5) of the Act.9.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, I recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act. I further rec-ommend that the Board order the Respondent to complyfullywith the acceptance of agreement dated May 30,1980, and give it retroactive effect and that, pursuant tosuch agreement, the Respondent shall immediately putinto effect and give retroactive effect to the agreementbetween the Eastern District Council of Carpenters andthe Virginia Association of Contractors referred to andincorporated in the acceptance of agreement and makewhole its employees for any loss of wages or other bene-fits they may have suffered as a result of the Respond-ent's deviation from the terms of the agreement, includ-ing but not limited to contributions to the welfare andpension plan.Monetary losses to employees, if any, to-gether with interest under the Order, shall be computedin the manner set forth in FW. WoolworthCo., 90NLRB 289 (1950),Florida Steel Corp.,231NLRB 651(1977); andIsis Plumbing Co.,138 NLRB 716 (1962). De-terminations of interest, if any, on the moneys owed bythe Respondent to the welfare and pension plan is left tothe individual provisions of the employee benefit fundagreement.Merryweather Optical Co.,240 NLRB 1213(1979).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Ne Di Construction Co., Inc., Hen-rico County, Virginia, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain collectively with the Union inthe appropriate unit set out below by refusing to comply7 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec102 48 of theRules,be adopted by theBoard andallobjections to them shall bedeemed waivedfor all pur-poseswith the terms of the acceptance of agreement datedMay 30, 1980, and to comply with the terms of theagreementreferred to therein, between the Eastern Dis-trictCouncil of Carpenters and the Virginia Associationof Contractors, Inc., and byrefusingtomake paymentsof health and welfare benefits and to utilize the Union asa source of carpenters.The appropriateunit is:Allworking foremen, journeymen carpenters andapprentices employed by Respondent in Northamp-ton,Accomac, Northumberland, Lancaster, Math-ews, Gloucester, Newport News, Hampton, Virgin-iaBeach,Norfolk,Chesapeake,Suffolk,Ports-mouth,Isle ofWight, Southampton, Sussex, Surry,York, James City, Charles City, Prince George,Dinwiddie,Greensville,Brunswick,Mecklenburg,Lunenburg,PrinceEdward,Nottoway,Amelia,Cumberland, Powhatan, Chesterfield,Goochland,Hanover, Henrico, New Kent, King William, Kingand Queen, Middlesex, Essex, Richmond, Louisa,Fluvanna,Buckingham,Nelson,Albermarle [sic],Greene, Madison, Rockingham, Augusta, Highland,Bath and that portion of Caroline, Westmorelandand Orange Counties not now controlled by theWashington District Council in the State of Virgin-ia, excludingall clerical employees, professional em-ployees, all other employees, guards and supervisorsas defined in the Act.(b)Unlawfully bypassing the Union and dealing direct-ly with its employees.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Fully comply with and give retroactive effect tothe terms of the acceptance of agreement dated May 30,1983, and to the agreement between the Eastern DistrictCouncil of Carpenters and the Virginia Association ofContractors, Inc., referred to and incorporated thereinand any renewals, modifications, replacements, amend-ments,and addenda of the agreement and make whole itsemployees for any loss of wages or other employee bene-fits they may have sufferedas a resultof the Respond-ent's deviation from or violation of any terms of saidagreements, including but not limited to contributions tothe welfareand pensionplan, as set forth in the remedysection of this decision.(b)Preserve and, on request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Henrico County, Virginia facility copiesof the attached notice marked "Appendix."8 Copies ofa If this Order is enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order of theNation-Continued NE DI CONSTRUCTION CO.the notice, on forms provided by the Regional Directorfor Region 5, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the amended com-plaint be dismissed insofar as it alleges violations of theAct other than those found in this decision.a]LaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively with theEastern District Council of Carpenters, United Brother-hood of Carpenters & Joiners of America, AFL-CIO,CLC, as required by law, in the appropriateunit set outbelow by refusing to comply with the terms of the ac-ceptance of agreement dated May 30, 1980, which weexecuted with the Union and to comply with the termsof the agreement referred to and incorporated therein be-tween the Eastern District Council of Carpenters and theVirginia Association of Contractors, Inc. WE WILL NOTrefuse to make health and welfare benefit payments and503utilize the Union as a source for carpenters as a requiredby the agreements. The appropriate unit is:Allworking foremen, journeymen carpenters andapprentices employed by us in Northampton, Acco-mac,Northumberland,Lancaster,Mathews,Gloucester,NewportNews,Hampton,VirginiaBeach,Norfolk,Chesapeake, Suffolk, Portsmouth,Isle of Wight, Southampton,Sussex,Surry,York,JamesCity,Charles City, Prince George, Dinwid-die,Greenville, Brunswick,Mecklenburg, Lunen-burg, Prince Edward, Nottoway, Amelia, Cumber-land, Powhatan, Chesterfield, Goochland, Hanover,Henrico,New Kent, King William, King andQueen,Middlesex, Essex, Richmond, Louisa, Flu-vanna,Buckingham,Nelson,Albermarle [sic],Greene, Madison, Rockingham, Augusta, Highland,Bath and that portion of Caroline, Westmorelandand Orange Counties not now controlled by theWashington District Council in the State of Virgin-ia, excluding all clerical employees, professional em-ployees, all other employees, guards and supervisorsas defined in the Act.WE WILL NOT unlawfully bypass the Union and dealdirectly with our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL fully comply with and give retroactiveeffect to the terms of the acceptance of agreement re-ferred to above and to the agreement between the East-ern District Council of Carpenters and the Virginia As-sociation of Contractors, Inc. referred to and incorporat-ed therein, and any renewals, modifications, replace-ments, amendments, and addenda to the agreements andmake whole our employees for any loss of wages orother benefits they may have sufferedas a result of ourdeviation from or violation of any terms of the agree-ments, together with interest including but not limited tocontributions to the welfare and pension plan.NE DI CONSTRUCTION CO., INC.